In a proceeding pursuant to the Uniform Support of Dependents Law (Domestic Relations Law, art. 3-A), the appeal is from an order of the Family Court, Westchester County, dated November 13, 1970, which directed appellant to pay $65 a week for support for petitioner’s four children. Order modified, on the law, by deleting from the list of children for whom appellant is directed to pay support the name of the child Elizabeth Eckhardt. As so modified, order affirmed, without costs. Since petitioner’s daughter Elizabeth could only be regarded as appellant’s stepchild while the parties were married (see Domestic Relations Law, § 31, subd. 3; Jones v. Jones, 161 Misc. 660, 663), once they were divorced there was no authority to direct appellant to support that child (Peake v. Peake, 205 Misc. 393). However, since appellant is obligated to support the three children who are the issue of his marriage to petitioner, and since the award of $65 appears to be proper in view of his income and the needs of the three children, the amount of the award need not be disturbed. Hopkins, Acting P. J., Martuseello, Shapiro, Gulotta and Benjamin, JJ., concur.